Exhibit 99.1 Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS RESULTS FOR THE FIRST QUARTER 2010 Net Income Grows Cash Flow Increases Sharply Company Reaffirms 2010 Guidance LOUISVILLE, Kentucky (May 6, 2010) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported the results of its first quarter ended March 31, 2010. Commenting on the Company’s results for the quarter, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “We performed reasonably well, achieving a modest increase in net income and executing our plan for the first quarter.Though EBITDA decreased from last year, cash flow from operations showed significant improvement, bolstered by new prompt pay legislation.While we will continue to face margin headwinds for the remainder of the year, we are maintaining our 2010 guidance as we anticipate operating improvements over the last half of the year as our initiatives bear fruit.” Ø Key Comparisons of First Quarters Ended March 31, 2010 and 2009: · Net income increased to $8.4 million, or $0.27 earnings per diluted share, compared with net income of $8.2 million, or $0.27 earnings per diluted share. · Cash Flow Provided by Operating Activities increased 77.7% to $24.7 million from $13.9million. · Adjusted EBITDA decreased 8.3% to $23.1 million from $25.2 million. · The Company maintains its previous earnings guidance for 2010. Conference Call Management will hold a conference call to review the financial results for the first quarter ended March 31, 2010, on May 7, 2010, at 10:00 a.m. ET.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through May 21, 2010, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 69803149. -MORE- PMC Reports Results for the First Quarter 2010 Page 2 May 6, 2010 About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of March 31, 2010, PharMerica operated 91 institutional pharmacies in 41 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the Company’s ability to purchase acquisition targets, the accretive affect of completed acquisitions on the Company’s operating results and financial position, the continued strength of the Company’s cash flows from operations, the Company’s review of its cost structure and the strength of the Company’s financial performance during 2010.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including current reports on Form 10-Q, filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the First Quarter 2010 Page 3 May 6, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Quarter Ended March 31, Amount % of Revenues Amount % of Revenues Revenues $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % Quarter Ended March 31, Earnings per common share: Basic $ $ Diluted $ $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the First Quarter 2010 Page 4 May 6, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) Dec. 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2009 and March 31, 2010 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,619,830 shares and 30,632,218 shares issued and outstanding as of December 31, 2009 and March 31, 2010, respectively Capital in excess of par value Retained earnings $ $ -MORE- PMC Reports Results for the First Quarter 2010 Page 5 May 6, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Quarter Ended March 31, Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Integration, merger and acquisition related costs and other charges Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss on disposition of equipment – Other ) Change in operating assets and liabilities: Accounts receivable, net Inventory and other assets Prepaids and other assets Accounts payable ) ) Salaries, wages and other compensation ) ) Other accrued liabilities Net cash provided by operating activities Cash flows used in investing activities: Purchase of equipment and leasehold improvements ) ) Other – ) Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Repayments of capital lease obligations ) ) Issuance of common stock Tax benefit from stock-based compensation – Net cash provided by (used in) financing activities ) Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for interest $ $ Cash paid (refund) for taxes $ $ ) Supplemental schedule of non-cash activities: Capital lease obligations $ $ Integrity working capital adjustment $
